office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b03 ----------- postn-120462-09 uilc date date to associate area_counsel newark large and mid-size business attention julia cannarozzi from tara p volungis senior technician reviewer branch passthroughs special industries subject application of sec_6011 and sec_6707a this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent facts you requested advice on the application of sec_6011 to factual scenarios involving taxpayers who entered into distressed asset trust dat transactions in the dat transaction identified as a listed_transaction in notice_2008_34 2008_12_irb_645 was released to the public on date in a dat transaction the tax-indifferent party directly or indirectly through a related_entity such as a partnership transfers assets having little or no fair_market_value fmv with a purported high tax basis distressed assets to a_trust main-trust the parties to the transaction treat the transfer of distressed assets as a non-taxable contribution to the trust the tax-indifferent party or related_entity is described as the grantor and beneficiary of main-trust main-trust relies on sec_1015 to claim basis in the distressed assets equal to that of the contributing party which is alleged to be the original face value debt or the purported high tax basis assets shortly thereafter under the main-trust agreement the trustee of main-trust creates a sub-trust to which the distressed assets in the main-trust are allocated the main-trust agreement further provides that a sub-trust for a beneficiary constitutes a separate and distinct sub-trust of postn-120462-09 main-trust with beneficial_interest certificates issued and separate records maintained for the sub-trust for purposes of this advice we assume a u s taxpayer enters the transaction in by transferring dollar_figure to main-trust a simple_trust in exchange for an interest in the trust twenty thousand dollars of that amount was paid_by the main-trust to the promoter as a fee and the remaining dollar_figure was paid out in trustee fees and in transfers to the partnership that contributed the distressed assets to the main-trust the amount of the cash transferred to main-trust equals the purported fmv of the distressed assets plus fees the u s taxpayer’s cash investment and economic stake in the distressed assets is equal to a fraction of the claimed tax basis in the distressed assets following the investment of the u s taxpayer in the trust the main-trust allocates distressed assets to the newly formed sub-trust the u s taxpayer is given powers sufficient to be deemed owner of the sub-trust under sec_678 such that the tax_attributes of the sub-trust are taken into account by the u s taxpayer under sec_671 in the dat transactions in which the distressed assets are debt instruments the sub- trust declares the debt worthless at the close of that taxable_year usually within a few weeks of entering the transaction consequently the sub-trust reports a business_bad_debt deduction under sec_166 in an amount nearly equal to the claimed high tax basis in another version the sub-trust sells the distressed assets to a third party or the u s taxpayer sells interests in the trust to a third party for fmv incurring a loss deductible under sec_165 the tax_benefit to the u s taxpayer results from the sec_166 deduction nearly equal to the claimed transferred high basis in the debt rather than an amount related to the reduction in value of the debt thus the claimed loss substantially exceeds the u s taxpayer’s cash investment and economic stake the trustee of the sub-trust a grantor_trust filed on behalf of the sub-trust a form_1041 u s income_tax return for estates and trusts that included a grantor information statement that reflects a small legal fee and fiduciary fee and a dollar_figure bad_debt deduction taxpayer is the grantor of sub-trust at no time did the taxpayer or sub-trust file a form_8886 reportable_transaction_disclosure_statement or send a copy of form_8886 to the office of tax_shelter analysis otsa issue sec_1 whether the taxpayer participated in the dat transaction in under sec_1_6011-4 if the taxpayer deducted a loss of dollar_figure in the trust section of schedule e of the taxpayer’s form_1040 limiting the loss reported on the grantor information statement to the taxpayer’s basis and amount_at_risk in the investment postn-120462-09 whether the taxpayer participated in the dat transaction in under sec_1_6011-4 if the taxpayer deducted a loss of dollar_figure as a loss on schedule a schedule d or schedule e of the taxpayer’s form_1040 resulting from a loss on a bad investment whether the taxpayer and sub-trust participated in the dat transaction in under sec_1_6011-4 if the taxpayer did not claim any loss on the taxpayer’s form_1040 for the taxable_year conclusion sec_1 the taxpayer participated in the dat transaction in because the taxpayer’s form_1040 reflected the tax consequences or tax strategy described in notice_2008_34 because the transaction was not identified as a listed_transaction before the filing of the tax_return the taxpayer did not have to disclose the transaction under sec_1_6011-4 at that time the disclosure obligation arose after the transaction was identified as a listed_transaction on date the taxpayer participated in the dat transaction in because the taxpayer’s form_1040 reflected the tax consequences or tax strategy described in notice_2008_34 because the transaction was not identified as a listed_transaction before the filing of the tax_return the taxpayer did not have to disclose the transaction under sec_1_6011-4 at that time the disclosure obligation arose after the transaction was identified as a listed_transaction on date the taxpayer did not participate in the dat transaction in because the taxpayer’s form_1040 did not reflect the tax consequences or tax strategy described in notice_2008_34 the sub-trust participated in the dat transaction in because the sub-trust’s form_1041 which included the grantor information statement reflected the tax consequences or tax strategy described in notice_2008_34 law the regulations that are applicable to the present case are sec_1_6011-4 as modified by td fr or as modified by td fr treasury_decision and td are effective for transactions entered into on or after date but taxpayers may rely on these regulations for transactions entered into on or after date and before date sec_1_6011-4 provides that every taxpayer that has participated as described in sec_1_6011-4 in a reportable_transaction within the meaning of sec_1_6011-4 and who is required to file a tax_return must attach to its return for the taxable_year described in sec_1_6011-4 a disclosure statement in the form prescribed by sec_1_6011-4 postn-120462-09 sec_1_6011-4 provides that a reportable_transaction is a transaction described in sec_1_6011-4 through the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan sec_1_6011-4 provides that a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction sec_1_6011-4 provides that the term taxpayer means any person described in sec_7701 including s_corporations the term taxpayer also includes unless specifically provided elsewhere in sec_1_6011-4 an affiliated_group_of_corporations that joins in the filing of a consolidated_return under sec_1501 sec_1_6011-4 provides that a taxpayer has participated in a listed_transaction if the taxpayer's tax_return reflects tax consequences or a tax strategy described in the published guidance that lists the transaction under sec_1_6011-4 a taxpayer also has participated in a listed_transaction if the taxpayer knows or has reason to know that the taxpayer's tax benefits are derived directly or indirectly from tax consequences or a tax strategy described in published guidance that lists a transaction under sec_1_6011-4 published guidance may identify other types or classes of persons that will be treated as participants in a listed_transaction sec_1_6011-4 defines the term tax_return as a federal_income_tax return and a federal information_return sec_1_6011-4 provides that the disclosure statement for a reportable_transaction form_8886 reportable_transaction_disclosure_statement or successor form must be attached to the taxpayer's tax_return for each taxable_year for which a taxpayer participates in a reportable_transaction in addition the disclosure statement for a reportable_transaction must be attached to each amended_return that reflects a taxpayer’s participation in a reportable_transaction a copy of the disclosure statement must be sent to otsa at the same time that any disclosure statement is first filed by the taxpayer sec_1_6011-4 provides that if a transaction becomes a listed_transaction after the filing of a taxpayer's tax_return including an amended_return reflecting either tax consequences or a tax strategy described in the published guidance listing the transaction or a tax_benefit derived from tax consequences or a tax strategy described in the published guidance listing the transaction and before the end of the period of limitations for the final return whether or not already filed reflecting the tax consequences tax strategy or tax_benefit then a disclosure statement must be filed as postn-120462-09 an attachment to the taxpayer's tax_return next filed after the date the transaction is listed regardless of whether the taxpayer participated in the transaction in that year sec_1_671-4 provides that except as otherwise provided in sec_1_671-4 and sec_1_671-5 items of income deduction and credit attributable to any portion of a_trust that under the provisions of subpart e sec_671 and following part i subchapter_j chapter of the internal_revenue_code is treated as owned by the grantor or another person are not reported by the trust on form_1041 u s income_tax return for estates and trusts but are shown on a separate statement to be attached to that form sec_1_671-4 provides that in the case of a_trust all of which is treated as owned by one or more grantors or other persons and which is not described in sec_1 b or the trustee may but is not required to report by one of the methods described in sec_1_671-4 rather than by the method described in sec_1_671-4 sec_1_671-4 provides that the trustee must furnish certain information of the grantor to all payors and certain information to the grantor but that the trustee is not required to file any type of return with the internal_revenue_service sec_1_671-4 provides that certain trusts cannot use the methods of reporting described in sec_1_671-4 including a_trust that has its situs or any of its assets located outside the united_states sec_1_671-4 generally provides that certain trusts cannot use the methods of reporting described in sec_1_671-4 if a grantor is an exempt recipient for information reporting purposes sec_7701 provides that the term person shall be construed to mean and include an individual a_trust estate partnership_association company or corporation in notice_2008_34 the service identified transactions that are the same as or substantially_similar to the transaction described in notice_2008_34 that are entered into after date as listed transactions for purposes of sec_1 b and sec_6111 and sec_6112 effective date the date the notice was released to the public analysis under sec_1_6011-4 a taxpayer that has participated in a reportable_transaction and who is required to file a tax_return must disclose the transaction at the time the return was filed notice_2008_34 had not been released therefore the transaction in this case was not yet a listed_transaction and was not subject_to the disclosure rules under sec_1_6011-4 when the return was filed however in the transaction was identified as a listed_transaction postn-120462-09 a taxpayer participates in a listed_transaction if the taxpayer’s tax_return reflects tax consequences or a tax strategy described in the published guidance that lists the transaction if the taxpayer decides to take a deduction only to the extent of his actual economic outlay he has still engaged in the transaction and is reflecting the tax consequences and or tax strategy from the transaction in the factual scenarios in which the taxpayer has claimed any amount of the deduction on his tax_return the taxpayer has reflected the tax consequences and tax strategy of the notice_2008_34 transaction the schedule on which the deduction was claimed is not relevant for purposes of sec_1_6011-4 consequently in the first two factual scenarios the taxpayer has participated in the dat transaction under sec_1_6011-4 in in the third scenario the taxpayer did not claim any loss from the transaction assuming the taxpayer claimed no other tax consequences from the transaction and the tax strategy of the transaction is not reflected on the return in any manner it appears that the taxpayer did not participate in the transaction under sec_1_6011-4 in a grantor_trust may report by the method provided in sec_1_671-4 or b grantor trusts that choose to report by the method provided in sec_1_671-4 are not required to file a federal_income_tax return or federal information_return and therefore would not have a disclosure obligation under sec_1_6011-4 however a grantor_trust described in sec_1 b or must report by the method provided in sec_1_671-4 in this case the sub- trust reported by the method provided in sec_1_671-4 the grantor information statement attached to the sub-trust’s form_1041 reflected a business_bad_debt deduction of dollar_figure even though the sub-trust and grantor did not claim the deduction this is a reflection of the tax consequences and tax strategy on the sub- trust’s federal information_return which was required to be filed under sec_1_671-4 therefore the sub-trust participated in the dat transaction under sec_1_6011-4 in hazards_of_litigation in situations where a grantor_trust is required to report by the method described in sec_1_671-4 the taxpayer for purposes of sec_1_6011-4 is the grantor_trust not the trustee therefore the grantor_trust and consequently the grantor would be subject_to the penalty under sec_6707a for failure to properly disclose the transaction in accordance with sec_1_6011-4 ---------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- please call ----------------------------------------------- if you have any further questions
